FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month of March HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ ﻿ This document comprises the Annual Report and Accounts 2013 for HSBC Holdings plc and its subsidiaries. It contains the Strategic Report, the Report of the Directors and Financial Statements, together with the Independent Auditor's Report thereon, as required by the UK Companies Act 2006 (Strategic Report and Directors' Report) Regulations 2013. The Strategic Report on pages 1 to 46, the Report of the Directors on pages 47 to 377 and theDirectors' Remuneration Report on pages 378 to 407 haveeach been drawn up in accordance with the requirements of English law, and liability in respect thereof is also governed by English law. In particular, theliability of the Directors for these reports issolely toHSBC Holdings plc. Additional information, including commentary on2012 compared with 2011, may be found in the Form20-F filed with the US Securities and Exchange Commission and available on www.hsbc.com and www.sec.gov. Certain defined terms Unless the context requires otherwise, 'HSBC Holdings' means HSBC Holdings plc and 'HSBC', the 'Group', 'we', 'us' and 'our' refer to HSBC Holdings together with its subsidiaries. Within this document the Hong Kong Special Administrative Region of the People's Republic of China isreferred to as 'Hong Kong'. When used in the terms 'shareholders' equity' and 'total shareholders' equity', 'shareholders' means holders of HSBC Holdings ordinary shares and those preference shares classified as equity. The abbreviations 'US$m' and 'US$bn' represent millions and billions (thousands of millions) of US dollars, respectively. Financial statements The consolidated financial statements of HSBC and the separate financial statements of HSBC Holdings have been prepared in accordance with International Financial Reporting Standards ('IFRSs') as issued by the International Accounting Standards Board ('IASB') and asendorsed by the European Union ('EU'). EU-endorsed IFRSs could differ from IFRSs as issued by the IASB if, at any point in time, new or amended IFRSs were not to be endorsed by the EU. At 31December 2013, there were nounendorsed standards effective for the year ended 31December 2013 affecting these consolidated and separate financial statements, and there was no difference between IFRSs endorsed by the EU and IFRSs issued bythe IASB in terms of their application to HSBC. Accordingly, HSBC's financial statements for the year ended 31December 2013 are prepared in accordance withIFRSs as issued by the IASB. We use the US dollar as our presentation currency because the US dollar and currencies linked to it form themajor currency bloc in which we transact and fund ourbusiness. Unless otherwise stated, the information presented in this document has been prepared in accordance with IFRSs. When reference to 'underlying' is made in tables orcommentaries, the comparative information has beenexpressed at constant currency (seepage47), theimpactof fair value movements in respect of credit spreadchanges on HSBC's own debthas been eliminated and theeffects of acquisitions, disposals and dilutions have been adjusted as reconciled on page50. Underlying return on risk-weighted assets ('RoRWA') isdefined and reconciled on page 71. Contents Strategic Report Who we are 1 Our purpose 1 Highlights of 2013 2 Group Chairman's Statement 3 Group Chief Executive's Review 6 Value creation and long-term sustainability 9 Strategic priorities: 1Grow the business and dividends 13 2Implement Global Standards 23 3Streamline processes and procedures 30 Risk overview 36 Rewarding performance 42 Report of the Directors Financial Review Financial summary1 47 Global businesses1 77 Products and services 79 Geographical regions1 96 Other information Risk1 Capital1 Corporate Governance1 Corporate Governance Report Biographies of Directors and senior management Board of Directors Board committees Internal control Statement on going concern Employees Directors' Remuneration Report1 Financial Statements1 Statement of Directors' responsibilities Independent Auditor's Report Financial statements Notes on the financial statements Shareholder Information1 Shareholder information Cautionary statement regarding forward-looking statements Abbreviations Glossary Index 1 Detailed contents are provided on the referenced pages. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:25March2014
